Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 21-37 are pending.  Claims 1-20 have been canceled.  Note that, the preliminary amendment filed 9/16/21 has been entered.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to instant claim 21, it is vague and indefinite in that it is unclear how the composition can be in the form of a pressed stable solid due to the surfaces of adjacent particles comprising binding agent contacting one another.  Clarification is required.  This is consistent with at least pages 9-12 of the instant specification in which it is stated that after a solid is formed, the solid must be subjected to an external pressure to form a pressed solid.  Clarification is required.  Note that, instant claims 22-37 have also been rejected due to their dependency on claim 21.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21, 23, 28, 29, and 31-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van den Brom et al (US 5,719,111).  
van den Brom et al teach a detergent block or compressed granular material, the block being substantially free of phosphate builder material, and comprising from 15% to 70% by weight of a granulated builder material, 5% to 80% by weight of an alkaline agent, and 0.5 to 5% a compressing aid selected from nonionic surfactants, polyethylene glycol, etc.  See column 2, lines 20-50.  The blocks are used in the area of industrial cleaning such as mechanical warewashing and fabric washing.  See column 2, lines 50-69.  The components are mixed together in a particulate mixture and subsequently, the mixture is compressed under pressure to form a compacted (i.e., pressed) solid.  See column 3.  Suitable builder materials include sodium citrate, trisodium salt of methylglycine diacetic acid, EDTA, etc.  Suitable alkaline agents include sodium hydroxide, sodium silicate, sodium metasilicate, etc.  See column 4, lines 1-50.  The detergent block also contains up to 25% by weight of an anti-scaling agent which may be a polycarboxylated polymer such as homopolymers and copolymers of acrylic acid, etc.  Additionally, the detergent block may contain other minor ingredients.  See column 6, lines 1-50.  
Note that, the Examiner asserts that the broad teachings of van den Brom et al would suggest particulates having an interior and a surface, wherein at least part of the surface comprises an aminocarboxylate, and wherein the surfaces of the particles contact each other to form a solid composition as recited by the instant claims.  The aminocarboxylate and/or alkalinity source as disclosed by van den Brom et al may act as binders as disclosed in pages 25-33 of the instant specification.  Further, the Examiner asserts that the broad teachings of van den Brom et al suggest solid compositions having the dimensionally stable properties as recited by instant claim 337 because van den Brom et al teach compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of van den Brom et al.    
van den Brom et al do no teach, with sufficient specificity, a solid cleaning composition containing an alkalinity source, a sequestrant, a biodegradable aminocarboxylate, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a solid cleaning composition containing an alkalinity source, a sequestrant, a biodegradable aminocarboxylate, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of van den Brom et al suggest a solid cleaning composition containing an alkalinity source, a sequestrant, a biodegradable aminocarboxylate, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Claims 22, 26, 27, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van den Brom et al (US 5,719,111) as applied to claims 21, 23, 28, 29, and 31-37 above, and further in view of Man et al (US 2004/0157760).
van den Brom et al are relied upon as set forth above.  However, van den Brom et al do not teach the use of a cleaning surfactant, water, and a solid polyethylene glycol in addition to the other requisite components of the composition as recited by the instant claims.  
Man et al teach a solid alkaline cleaning composition including encapsulated bleach.  See Abstract.  The compositions may be in the form of a powder, flake, granule, pellet, tablet, solid block, etc.  See para. 5.  The compositions contain an alkalinity source in amounts from 20 to 70% by weight, a sequestrant/builder in amounts from 5 to 60% by weight, 1 to 50% by weight of a surfactant which may be nonionic and anionic surfactants, etc.  See para. 83.  Suitable sources of alkalinity include alkali metal carbonate, alkali metal silicate, etc., and mixtures thereof.  See paras. 39-44.  Suitable sequestrants include polycarboxylates such as polyacrylic acid, polyacrylate, EDTA, etc., and mixtures thereof.  See paras. 50-70.  Suitable surfactants include amine oxides, linear and secondary alcohol ethoxylates, linear alkyl benzene sulfonates, alkyl sulfates, sulfated alcohol ethoxylates, etc.  See paras. 18-38.  The surfactant mixture produces advantageous levels of foaming for hard surface cleaning, for example, in food processing environments.  Solidification agents may be used in the composition which can assist the source of alkalinity in maintaining the solid cleaning composition in solid form.  Suitable solidification agents include solid polyethylene glycol, etc.  See paras. 73-76.  Water is used in the composition in amounts 5 to 20% by weight.  See paras. 84-86.   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use water in the solid composition taught by van den Brom et al, with a reasonable expectation of success, because Man et al teach the use of water in a similar composition and further, the use of water to varying degrees would be a factor and give flexibility as to the hardness and form of the resultant solid composition taught by van den Brom et al depending upon the intended end use.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use solid polyethylene glycol in the composition taught by van den Brom et al, with a reasonable expectation of success, because Man et al teach the use of solid polyethylene glycol as a solidification agent in a similar composition and further, van den Brom et al teach the use of polyethylene glycol in general as a compression/solidification agent. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a cleaning surfactant in the composition taught by van den Brom et al, with a reasonable expectation of success, because Man et al teach that the use of a cleaning surfactant in a similar composition produces advantageous levels of foaming for hard surface cleaning and further, such properties would be desirable in the composition taught by van den Brom et al.    
Claims 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van den Brom et al (US 5,719,111) as applied to claims 21, 23, 28, 29, and 31-37  above, and further in view of Lentsch et al (US 7,094,746).
van den Brom et al are relied upon as set forth above.  However, van den Brom et al do not teach the use of an alkali metal bicarbonate in addition to the other requisite components of the composition as recited by the instant claims.  
Lentsch et al teach a dimensionally stable alkaline solid block warewashing detergent comprising a source of alkalinity, a sequestrant, a surfactant package and other optional material.  See Abstract.  Suitable sources of alkalinity include an alkali metal carbonate, bicarbonate, etc.  See column 5, lines 1-60.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an alkali metal bicarbonate in the composition taught by van den Brom et al, with a reasonable expectation of success, because Lentsch et al teach the equivalence of an alkali metal carbonate to an alkali metal bicarbonate as a source of alkalinity in a similar composition and further, van den Brom et al teach the use of alkali metal carbonate.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-28 and 35-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 9, and 13-16 of copending Application No. 16/811008 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4-7, 9, and 13-16 of copending Application No. 16/811008 encompass the material limitations of the instant claims.
it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a solid cleaning composition containing an alkalinity source, a sequestrant, a biodegradable aminocarboxylate, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1, 4-7, 9, and 13-16 of copending Application No. 16/811008 suggest a solid cleaning composition containing an alkalinity source, a sequestrant, a biodegradable aminocarboxylate, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/November 4, 2022